Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 01/29/2021 has been entered and made of record.
Claims 1-20 are pending.


REASON FOR ALLOWANCE




The claimed invention is a method/system related to synchronized media capturing for an interactive scene. The claims comprise a distinct combination of limitations (emphasis added):  “determining, using one or more processors, an occurrence of an instance at an event during a first time frame; determining a first orientation of a first device and a second orientation of a second device; sending, to the first device and a the second device, a request to capture the instance upcoming at the event at the first orientation and the second orientation during the first time frame; based on the request, receiving synchronized captured media of the instance at the occurrence from the first device based on the first orientation and from the second device based on the second orientation; generating an interactive composite scene from the first and second synchronized captured media received from the first and second devices; determining that the synchronized captured media of the instance comprises image data captured in a region outside of the first and second orientation of the first and second devices; in response to determining that the synchronized captured media of the instance comprises image data captured in the region outside of the first and second orientation, removing the image data from the interactive composite scene; and transmitting the interactive composite scene to at least one of the first device, the second device, or a combination thereof”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. None of the prior arts of the record explicitly teach the distinct combination of the said limitations.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.


CONTACT


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488